DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikura et al. (US 2015/0180128 A1)
Regarding claim 2, Ishikura teaches wherein a molar ratio of Zn to Ni in the ferrite constituting the ferrite core is .58 to 1.0 (numerous embodiments – Table 1).
Regarding claim 3, Ishikura teaches wherein a molar ratio of Ni to Cu in the ferrite constituting the ferrite core is 2 to 2.5 (numerous embodiments – Table 1).
Regarding claim 4, Ishikura teaches an antenna comprising an electronic component comprising a ferrite core and a coil (abstract, Fig. 1), in which a ferrite constituting the ferrite core has a spinel structure and comprises Fe, Ni, Zn, Cu and Co (Table 1, [0006]) as constitutional metal elements [0041], and when contents of the respective constitutional metal elements in the ferrite are calculated in terms 
Regarding claim 5, Ishikura teaches wherein Q of the ferrite core which is a raio of a real part u’ to an imaginary part u’’ of a complex magnetic permeability of the ferrite constituting the ferrite core is measured as 13.56 MHz is 50 to 170 (Table 1).
Regarding claim 7, Ishikura teaches an RF tag comprising the antenna according to claim 4 to which IC is mounted [0002].
Regarding claim 8, Akiho teaches the RF tag according to claim 7 which is coated with a resin [0037].
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Ishikura and are required by the amendment regarding the CoO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876